Case 17-17469-mdc          Doc 93     Filed 07/29/20 Entered 07/29/20 13:45:16             Desc Main
                                      Document     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION

  In re:
                                                                Bankruptcy No. 17-17469-mdc
  Aron Guttin,
            Debtor ,                                            Chapter 13

  Selene Finance LP,
                                                                Hearing Date: August 25, 2020
                                                                Hearing Time: 10:30 a.m.
           Movant,
                                                                Location: 900 Market Street,
  v.                                                            Philadelphia, PA 19107
  Aron Guttin,
            Debtor/Respondent,
  William C. Miller, Esquire,
           Trustee/Respondent,




  MOTION OF SELENE FINANCE LP FOR RELIEF FROM THE AUTOMATIC STAY
  TO PERMIT SELENE FINANCE LP TO FORECLOSE ON 9584 STATE ROAD, UNIT
                 B, PHILADELPHIA, PENNSYLVANIA 19114


           Secured Creditor, Selene Finance LP, by and through the undersigned counsel, hereby

 moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the automatic stay

 provisions for cause, and, in support thereof, states the following:

       1. Debtor(s), Aron Guttin, filed a voluntary petition pursuant to Chapter 13 of the United

           States Bankruptcy Code on November 3, 2017.

       2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

           1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

           statutes affecting the jurisdiction of the Bankruptcy Courts generally.

       3. On June 24, 2009, Aron Guttin executed and delivered a Promissory Note (“Note”) and


                                                                                           17-17469-mdc
                                                                                         GUTTIN, ARON
                                                                                                   MFR
Case 17-17469-mdc        Doc 93   Filed 07/29/20 Entered 07/29/20 13:45:16           Desc Main
                                  Document     Page 2 of 4




       Mortgage (“Mortgage”) securing payment of the Note in the amount of $126,750.00 to

       Trident Mortgage Company, LP. A true and correct copy of the Note is attached hereto

       as Exhibit “A.”

    4. The Mortgage was recorded on July 28, 2009 as Document Number 52098005 of the

       Public Records of Philadelphia County, Pennsylvania. A true and correct copy of the

       Mortgage is attached hereto as Exhibit “B.”

    5. The Mortgage was secured as a lien against the Property located at 9584 State Road, Unit

       B, Philadelphia, Pennsylvania 19114, (“the Property”).

    6. The loan was lastly assigned to Selene Finance LP and same was recorded with the

       Philadelphia County Recorder of Deeds on April 29, 2019, as Instrument Number

       53505384. A true and correct copy of the Assignment of Mortgage is attached hereto as

       Exhibit “C.”

    7. Based upon the Debtor(s)’ Chapter 13 First Amended Plan (Docket No. 54), the property

       is treated outside the plan and Secured Creditor will receive payments directly from the

       Debtor. A true and correct copy of the Chapter 13 First Amended Plan is attached hereto

       as Exhibit “D.”

    8. Debtor has failed to make the monthly post-petition payments of principal, interest, and

       escrow in the amount of $927.79 which came due on April 1, 2020, May 1, 2020, June 1,

       2020, and July 1, 2020, respectively.

    9. Thus, after deducting Debtor's suspense balance of $12.62, Debtor(s)’ post-petition

       arrearage totaled the sum of $3,698.54 through July 1, 2020. A true and correct copy of

       the post-petition default is attached hereto as Exhibit “E.”

    10. The current unpaid principal balance due under the loan documents is approximately


                                                                                     17-17469-mdc
                                                                                   GUTTIN, ARON
                                                                                             MFR
Case 17-17469-mdc       Doc 93    Filed 07/29/20 Entered 07/29/20 13:45:16            Desc Main
                                  Document     Page 3 of 4




       $114,025.81. The Property is most recently valued at $143,700.00 by the Philadelphia

       County Tax Assessor’s Office. A true and correct copy of the Philadelphia County Tax

       Assessment is attached hereto as Exhibit “F.” Movant’s total claim amount, itemized

       below, is approximately $155,959.28. A true and correct copy of the total payoff is

       attached hereto as Exhibit “G.”

                 Principal Balance                                $114,025.81
                 Delinquent Interest                              $27,755.29
                  Escrow Advance                                  $15,950.98
             Corporate Advance Balance                              $115.00
                  Pending Hazard                                    $479.00
                   Recording Fee                                    $220.00
                 Suspense Balance                                  $2,586.80
                     Total Debt                                   $155,959.28


    11. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

       for “cause” which includes a lack of adequate protection of an interest in property.

       Sufficient “cause” for relief from the stay under Section 362(d)(1) is established where a

       debtor has failed to make installment payments or payments due under a court-approved

       plan, on a secured debt, or where the Debtor(s) have no assets or equity in the Mortgaged

       Property.

    12. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to

       make his monthly post-petition installment payments.

    13. As a result, cause exists pursuant to 11 U.S.C. § 362(d) of the Code for this Honorable

       Court to grant relief from the automatic stay to allow Secured Creditor, its successor

       and/or assignees to pursue its state court remedies, including the filing of a foreclosure

       action.

    14. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to


                                                                                       17-17469-mdc
                                                                                     GUTTIN, ARON
                                                                                               MFR
Case 17-17469-mdc        Doc 93    Filed 07/29/20 Entered 07/29/20 13:45:16            Desc Main
                                   Document     Page 4 of 4




        insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

        Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

        WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

 the automatic stay under 11 U.S.C. § 362(d) to permit Selene Finance LP to take any and all

 steps necessary to exercise any and all rights it may have in the collateral described herein, to

 gain possession of said collateral, to seek recovery of its reasonable attorneys’ fees and costs

 incurred in this proceeding, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), and

 for any such further relief as this Honorable Court deems just and appropriate.

 Date: July 29, 2020

                                                      Robertson, Anschutz, Schneid & Crane
                                                      LLC
                                                      Attorney for Secured Creditor
                                                      10700 Abbott’s Bridge Rd., Suite 170
                                                      Duluth, GA 30097
                                                      Telephone: (470) 321-7112
                                                      By: /s/ Charles G. Wohlrab
                                                      Charles G. Wohlrab, Esquire
                                                      PA Bar Number 314532
                                                      Email: cwohlrab@rascrane.com




                                                                                        17-17469-mdc
                                                                                      GUTTIN, ARON
                                                                                                MFR
